IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00334-CR

MOSES C. LEE,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                            From the 54th District Court
                             McLennan County, Texas
                            Trial Court No. 2017-549-C2


                                       ORDER


      We requested Appellant Moses C. Lee to explain how this Court has jurisdiction

over his appeal, and Lee has responded. Having reviewed Lee’s response and the

attached exhibits, we conclude that we have jurisdiction to consider Lee’s appeal. We

acknowledge that the Motion to Withdraw as Attorney of Record filed in the trial court

on August 22, 2018 is construed as Lee’s timely notice of appeal. See Harkcom v. State, 484
S.W.3d 432 (Tex. Crim. App. 2016).
        The clerk’s record has been filed, and the reporter has requested a sixty-day

extension to complete the reporter’s record. We grant the reporter’s request, and the

reporter’s record shall be filed on or before January 10, 2019.




                                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed November 14, 2018
Do not publish




Lee v. State                                                                   Page 2